Citation Nr: 1022206	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for symptoms of bilateral 
leg weakness claimed as poliomyelitis, to include diagnosed 
conversion disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to February 
1958.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In a December 2008 decision, the Board reopened the 
Veteran's previously denied claim for service connection for 
poliomyelitis and denied the claim on its merits.  

The Veteran appealed the Board's December 2008 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in December 2009, the Court 
ordered that the motion for remand be granted and remanded 
the part of the Board's decision denying service connection 
for poliomyelitis for proceedings consistent with the Joint 
Motion for Remand (Joint Motion) filed in this case.  

Although the Veteran's claim has previously been identified 
and developed as entitlement to service connection for 
poliomyelitis, based on his description of his symptoms and 
the medical evidence of record, as will be discussed further, 
the Board finds that his claim also reasonably encompasses 
his diagnosed conversion disorder.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009)(United States Court of Appeals for 
Veterans Claims found that a claim for benefits for one 
psychiatric disability also encompassed benefits based on 
other psychiatric diagnoses and should be considered by the 
Board to be within the scope of the filed claim).  Therefore, 
the issue on the title page has been modified to reflect the 
current disability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties noted that the Veteran did 
not have a current diagnosis of poliomyelitis, but that the 
September 2006 VA examiner indicated that the symptomatology 
the Veteran complained of was associated with a conversion 
disorder rather than his claimed poliomyelitis.  They found 
that the Board erred by failing to address the possibility 
that the Veteran's claim for service connection, for what he 
perceives to be physical symptomatology, might also result in 
a claim for a psychiatric disability pursuant to Clemons.  

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Although the Veteran's claim has previously been identified 
and developed as entitlement to service connection for 
poliomyelitis, based on his description of his symptoms and 
the September 2006 VA examiner's association of those 
symptoms with diagnosed conversion disorder, the Board finds 
that his claim also reasonably encompasses his diagnosed 
conversion disorder.  Clemons, supra.  Although the September 
2006 examiner opined that there was no evidence of 
poliomyelitis secondary to a polio vaccination administered 
in service, he did associate the Veteran's subjective 
symptoms of weakness in the legs with a diagnosed conversion 
disorder, but failed to address whether his conversion 
disorder might be etiologically related to his service or 
some incident therein.  Unfortunately, there is no competent 
medical opinion of record addressing whether the Veteran's 
diagnosed conversion disorder might be etiologically related 
to his service.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board therefore finds that the Veteran should be afforded 
a VA psychiatric examination to determine the current nature, 
extent and etiology of any conversion disorder found to be 
present, and to specifically determine if it is the cause of 
the Veteran's complaints of lower extremity weakness, and if 
so, whether it is etiologically related to his service or any 
incident therein.  See 38 U.S.C.A § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4), 3.303(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and etiology of any 
currently diagnosed psychiatric disorder, 
to include conversion disorder, if found 
to be present.  All indicated studies 
should be performed.  The examiner must 
review the Veteran's claims folders, 
including a complete copy of this REMAND, 
and acknowledge such review in the 
examination report.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the Veteran's 
complaints of lower extremity weakness is 
attributed to a diagnosed conversion 
disorder, and if so, whether it is at 
least as likely as not that his diagnosed 
conversion disorder is a result of his 
service or any incident therein.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

3.  Thereafter, VA should readjudicate 
the issue on appeal.  If the issue 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



